DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,123,789. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent anticipate and/or make obvious the claims of the instant invention.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 8 and 9 be found allowable, claims 10 and 11, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claims 7, 11, 12, and 14 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. More specifically, the term “thin” renders the casting mold indefinite in claim 7, the second investment casting shell indefinite in claim 11, the investment casting shell indefinite in claim 12, and a second investment casting shell indefinite in claim 14.
Regarding claim 7, the phrase "shell-like" renders the claim indefinite because it is unclear what the scope of the phrase “shell-like” encompasses, thereby rendering the scope of the claim unascertainable.  
Claim 10 recites the limitation "the investment casting part" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a second investment casting shell”. However, there does not appear to be a “first investment casting shell.” Are there two investment casting shells, or is the sole investment casting shell being referred to as “a second investment casting shell”?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deters et al. (US 2017/0320128; hereinafter “Deters”)
Regarding claim 12, Deters teaches a method for inorganic binder casting, comprising:
selecting a shape-forming material based on pre-determined manufacturing and shape characteristics (see [0035]-[0041] and [0095]);
forming the shape-forming material by printing the shape-forming material using at least one additive material printer to form an investment casting shell having a thin interior wall configured to receive a hot liquid metal (see [0003], [0024], [0028]-[0032] and [0095]);
creating a liquid binder solution, the liquid binder solution configured to include at least 51% inorganic binder material by weight, the inorganic binder material having a weight ratio to the liquid binder solution between a range of 1.0 and 3.5 (see [0042]-[0047] and [0081]);
coating the shape-forming material with the liquid binder solution (see [0014]-[0019] and [0081]);
heating and substantially dehydrating the shape-forming material (see [0029]-[0033]);
pouring the hot liquid metal into the investment casting shell (see [0003], [0024], and [0093]); and
allowing said hot liquid metal to cool to form an investment casting part (see [0003], [0024]-[0025], and [0093]).

Regarding claim 15, Deters teaches a method for inorganic binder casting, comprising:
selecting a shape-forming material based on pre-determined manufacturing and shape characteristics (see [0035]-[0041] and [0095]);
forming the shape-forming material by printing the shape-forming material using at least one additive material printer to form a casting mold (see [0028]-[0032] and [0095]);
creating a liquid binder solution, the liquid binder solution configured to include at least 51% inorganic binder material by weight, the inorganic binder material having a weight ratio to the liquid binder solution between a range of 1.0 and 3.5 (see [0042]-[0047] and [0081]);
coating the shape-forming material with the liquid binder solution (see [0014]-[0019] and [0081]);
heating the shape-forming material configured to polymerize the shape-forming material with the liquid binder solution and remove a substantial portion of the liquid binder solution (see [0029]-[0033]);
pouring a hot liquid metal into the casting mold (see [0003], [0024], and [0093]); and
allowing said hot liquid metal to cool to form a molded part (see [0003], [0024]-[0025], and [0093]). 

Regarding claim 16, Deters teaches wherein heating the shape-forming material occurs before pouring the hot liquid metal into the casting mold (see [0029]-[0033] and [0093]).

Regarding claim 17, Deters teaches wherein heating the shape-forming material occurs for each successive layer during the forming of the shape-forming material when printing the shape-forming material using the at least one additive material printer to form the casting mold (see [0029]-[0033]).

Regarding claim 18, Deters teaches wherein heating the shape-forming material occurs after pouring the hot liquid metal into the casting mold (see [0029]-[0033] and [0093]).

Regarding claim 19, Deters teaches wherein heating the shape-forming material further comprises applying microwave radiation to the shape-forming material (see [0029]-[0033]).

Regarding claim 20, Deters teaches wherein heating the shape-forming material further comprises applying infrared radiation to the shape-forming material (see [0029]-[0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Deters (US 2017/0320128) in view of Yang et al. (US 2017/0333980; hereinafter “Yang”).
Regarding claim 1, Deters teaches a method for inorganic binder casting, comprising:
selecting a shape-forming material based on pre-determined manufacturing and shape characteristics (see [0035]-[0041] and [0095]);
forming the shape-forming material by printing the shape-forming material using an additive material printer to form a casting mold (see [0028]-[0032] and [0095]);
creating a liquid binder solution, the liquid binder solution configured to include at least 51% inorganic binder material by weight, the inorganic binder material having a weight ratio to the liquid binder solution between a range of 1.0 and 3.5 (see [0042]-[0047] and [0081]);
coating the shape-forming material with the liquid binder solution (see [0014]-[0019] and [0081]);
substantially dehydrating the shape-forming material (see [0029]-[0033]);
pouring a hot liquid metal into the casting mold (see [0003], [0024], and [0093]); and
allowing said hot liquid metal to cool to form a molded part (see [0003], [0024]-[0025], and [0093]).
Deters is silent to printing the shape-forming material using a plurality of additive material printers.
Yang teaches it is known to print shape-forming material using a plurality of additive material printers (see [0055]). This need may arise when the 3D object to be printed is too large in size to print with a single 3D printing apparatus (see [0055]).
In view of Yang’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Deters to include printing the shape-forming material using a plurality of additive material printers, as taught by Yang, because it is known to utilize a plurality of printers when needing to print an object that is too big for a single printer.

Regarding claim 7, the combination of Deters and Yang teaches wherein substantially dehydrating the shape-forming material further comprises heating the shape-forming material before pouring the hot liquid metal into the casting mold (Deters: see [0003], [0024], [0029]-[0033], and [0093]), 
wherein the casting mold comprises a thin shell-like structure configured to receive the hot liquid metal (Deters: see [0003], [0024], and [0093]).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Deters and Yang as applied to claim 1 above, and further in view of Deng et al. (US 2017/0165915; hereinafter “Deng”).
Regarding claim 2, the combination of Deters and Yang teaches:
printing at least a second portion of the shape-forming material with another of the plurality of additive material printers (Yang: see [0055]).
The combination of Deters and Yang is silent to wherein forming the shape-forming material by printing the shape-forming material using the plurality of additive material printers to form the casting mold further comprises:
providing at least one XYZ-axis additive material printer; and
printing at least a first portion of the shape-forming material with the at least one XYZ- axis additive material printer.
Deng teaches a 3D printing system comprising a robot 100, a print head 200, a positioning platform 300, and a movement device 500 (see Fig. 1; [0010]). The robot 100 has at least three degrees of freedom. The robot 100 may be, for example, a six-axis robot or a Cartesian coordinate robot (see [0011]). 
In view of Deng’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Deters and Yang to include providing at least one XYZ-axis additive material printer; and printing at least a first portion of the shape-forming material with the at least one XYZ- axis additive material printer, as taught by Deng, because an XYZ-axis additive material printer is known conventionally in the art, and it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to choose an XYZ-axis additive material printer for printing at least a first portion of the shape-forming material.

Regarding claim 3, the combination of Deters and Yang teaches:
printing at least a second portion of the shape-forming material with another of the plurality of additive material printers (Yang: see [0055]).
The combination of Deters and Yang is silent to wherein forming the shape-forming material by printing the shape-forming material using the plurality of additive material printers to form the casting mold further comprises:
providing at least one 6-axis additive material printer; and
printing at least a first portion of the shape-forming material with the at least one 6-axis additive material printer.
Deng teaches a 3D printing system comprising a robot 100, a print head 200, a positioning platform 300, and a movement device 500 (see Fig. 1; [0010]). The robot 100 has at least three degrees of freedom. The robot 100 may be, for example, a six-axis robot or a Cartesian coordinate robot (see [0011]). 
In view of Deng’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Deters and Yang to include providing at least one 6-axis additive material printer; and
printing at least a first portion of the shape-forming material with the at least one 6-axis additive material printer, as taught by Deng, because a 6-axis additive material printer is known conventionally in the art, and it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to choose a 6-axis additive material printer for printing at least a first portion of the shape-forming material.

Regarding claim 4, the combination of Deters and Yang is silent to wherein forming the shape-forming material by printing the shape-forming material using the plurality of additive material printers to form the casting mold further comprises:
providing at least two XYZ-axis additive material printers;
printing at least a first portion of the shape-forming material with one of the at least two XYZ-axis additive material printers; and
printing at least a second portion of the shape-forming material with a second of the at least two XYZ-axis additive material printers.
Deng teaches a 3D printing system comprising a robot 100, a print head 200, a positioning platform 300, and a movement device 500 (see Fig. 1; [0010]). The robot 100 has at least three degrees of freedom. The robot 100 may be, for example, a six-axis robot or a Cartesian coordinate robot (see [0011]). 
In view of Deng’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Deters and Yang to include providing at least two XYZ-axis additive material printers, printing at least a first portion of the shape-forming material with one of the at least two XYZ-axis additive material printers, and printing at least a second portion of the shape-forming material with a second of the at least two XYZ-axis additive material printers, as taught by Deng, because an XYZ-axis additive material printer is known conventionally in the art, and it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to choose an XYZ-axis additive material printer for printing at least a first and second portion of the shape-forming material.

Regarding claim 5, the combination of Deters and Yang is silent to wherein forming the shape-forming material by printing the shape-forming material using the plurality of additive material printers to form the casting mold further comprises:
	providing at least two 6-axis additive material printers;
printing at least a first portion of the shape-forming material with one of the at least two 6-axis additive material printers; and
printing at least a second portion of the shape-forming material with a second of the at least two 6-axis additive material printers.
Deng teaches a 3D printing system comprising a robot 100, a print head 200, a positioning platform 300, and a movement device 500 (see Fig. 1; [0010]). The robot 100 has at least three degrees of freedom. The robot 100 may be, for example, a six-axis robot or a Cartesian coordinate robot (see [0011]). 
In view of Deng’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Deters and Yang to include providing at least two 6-axis additive material printers, printing at least a first portion of the shape-forming material with one of the at least two 6-axis additive material printers, and printing at least a second portion of the shape-forming material with a second of the at least two 6-axis additive material printers, as taught by Deng, because a 6-axis additive material printer is known conventionally in the art, and it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to choose a 6-axis additive material printer for printing at least a first and second portion of the shape-forming material.

Regarding claim 6, the combination of Deters and Yang is silent to wherein forming the shape-forming material by printing the shape-forming material using the plurality of additive material printers to form the casting mold further comprises:
providing at least one XYZ-axis additive material printer and a 6-axis additive material printer;
printing at least a first portion of the shape-forming material with the XYZ-axis additive material printer; and
printing at least a second portion of the shape-forming material with the 6-axis additive material printer.
Deng teaches a 3D printing system comprising a robot 100, a print head 200, a positioning platform 300, and a movement device 500 (see Fig. 1; [0010]). The robot 100 has at least three degrees of freedom. The robot 100 may be, for example, a six-axis robot or a Cartesian coordinate robot (see [0011]). 
In view of Deng’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of the combination of Deters and Yang to include providing at least one XYZ-axis additive material printer and a 6-axis additive material printer, printing at least a first portion of the shape-forming material with the XYZ-axis additive material printer, and printing at least a second portion of the shape-forming material with the 6-axis additive material printer because both an XYZ-axis additive material printer and a 6-axis additive material printer are conventionally known in the art, and it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to choose an XYZ-axis additive material printer for printing at least a portion of the shape forming material and a 6-axis additive material printer for printing at least second portion of the shape-forming material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        14 July 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735